Case 1:17-mc-00151-LPS Document 215 Filed 07/20/20 Page 1 of 1 PageID #: 6657




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,                     )
                                                    )
    Plaintiff,                                      )
                                                    )
       v.                                           ) Case No. 1:17-mc-00151-LPS
                                                    )
BOLIVARIAN REPUBLIC OF VENEZUELA,                   )
                                                    )
    Defendant.                                      )
                                                    )
_______________________________________             )

                                     NOTICE OF FILING

                 PLEASE TAKE NOTICE that the following demonstratives that were presented

at oral argument on July 17, 2020 by PDV Holding, Inc. and CITGO Petroleum Corp. are being

filed with the Court pursuant to the Court’s order dated July 16, 2020 (D.I. 210).



                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                              /s/ Kenneth J. Nachbar
OF COUNSEL:                                   Kenneth J. Nachbar (#2067)
                                              Alexandra M. Cumings (#6146)
Nathan P. Eimer                               1201 North Market Street
Lisa S. Meyer                                 Wilmington, DE 19801
EIMER STAHL LLP                               (302) 658-9200
224 South Michigan Avenue                     KNachbar@mnat.com
Suite 1100                                    ACumings@mnat.com
Chicago, IL 60604                                 Attorneys for PDV Holding, Inc., and CITGO
(312) 660-7600                                    Petroleum Corp.
NEimer@eimerstahl.com
LMeyer@eimerstahl.com




July 20, 2020
